  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA          )
                                  )        CRIMINAL ACTION NO.
        v.                        )          2:16cr570-MHT
                                  )               (WO)
ADRIAN DESHAWN THOMPSON           )

                              ORDER

    Based on the representations made on the record on

October 30, 2019, it is ORDERED that defendant Adrian

Deshawn      Thompson   is   to       continue   to   receive   the

substance-abuse and mental-health treatments set forth

in the court’s order of December 12, 2018 (doc. no.

103).

    DONE, this the 31st day of October, 2019.

                                 /s/ Myron H. Thompson
                              UNITED STATES DISTRICT JUDGE
